Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17, 19-22, 24-31, 33-36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s computer implemented algorithm for determining a contact and non-contact curve and reconstructing the cavity in response to the determined curves lacks written description support. Applicant’s specification fails to disclose details of the algorithm necessary to determine the contact and non-contact curves. Applicant’s specification also fails to disclose, once these curves are obtained, how they are particularly used or manipulated to reconstruct the cavity as claimed.  Examiner notes that paragraphs 0037-0040 broadly discuss contact curves, non-contact curves and cavity reconstruction, paragraph 0041 discusses the use of interpolation, paragraph 0057-0061 discuss shape sensing and taking cardiac motion into account…all of these show the claimed process in functional terms. Applicant has not provided any examples or guidance as to what particular information is required to generate curves and it seems that based on prior art, points are always required to form a curve. Ultimately, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, 19-22, 24-31, 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 and 24 and 26 recite claim language that is indefinite and unclear. The recitation of “plurality of curves” that are “in the plurality of different arrangements” and how “at least one contact curve” corresponds to “at least one respective arrangement” and then “at least one non-contact curve” corresponds to “at least one respective arrangement” seems convoluted.  It makes it ambiguous about whether we’re talking about two bends that exist at the same time at different positions on the catheter or whether this means that it’s really just one bend at one time in the catheter, and then the catheter is re-shaped to a different bend at another time (but those two bends being different).
Claims 16, 24, and 26 recites “which it is determined” language. What makes that determination?  The processor/computer?  Is it previously determined such that it is not part of the claim language or does the claim require that determination to be actively made as well?  Then is the determination that the bendable segment is in contact, or not in contact, with the inner wall corresponding to the claimed “at least one respective arrangement” or the claimed “at least one contact curve” or “at least one non-contact curve.” It would probably significantly help if the claims were condensed and laid out in more designated paragraphs vs the current run-on situation. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-17, 19-22, 24-31, 33-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Particularly, Claims 16, 24, 26 recite “determine whether the bendable segment is in contact with an inner wall of the cavity…”, “determine a plurality of curves…contact…and non-contact…, “reconstructing the cavity…”. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, a person using pen and paper and an elongate device within a cavity could feel pressure from contacting a surface, and lack of pressure from not contacting a surface. Using linear extrapolation of the points and lack of points, one can determine the curves and based on that a reconstructive sketch can be made of the cavity. The addition of the “computer” for executing the claimed functions is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, Claim 16, 24, 26 only recite one additional element – a catheter for providing contact information via shape sensing. The gathering of data using the electrode simply amounts mere data gathering and insignificant, extra-solution activity, particular pre-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, Claim 16, 24, 26 recite a computer that is recited at such a high level of generality that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform reconstruction of the cavity amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional element of an electrode for gathering contact information is mere data gathering and insignificant extra-solution activity.  Additionally, catheters for shape sensing are well-understood, routine and conventional activity in the art, as evidenced by Govari (US 20110137153) in paragraph 0020, 0032 and Verard (US 20040097805) in paragraph 0069. Therefore the claim is not patent eligible.
Regarding the dependent claims, claims 34-36 recite an electrode. The use of electrodes for receiving electrical signals within a cavity is well-understood, routine, and conventional as evidenced by Govari (US 20110137153) in paragraph 0027 and Verard (US 20040097805) in paragraph 0020. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 19-22, 24-31, 33-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ben-Haim in view of Barbagli (US 20090076476)
Regarding claims 16-17, 19-22, 24-31, 33-36, Ben-Haim discloses:
16. An apparatus for determining a cavity within an object (abstract), the apparatus comprising: 
a catheter (20) for being introduced into the cavity, wherein the catheter is shape sensing enabled (col. 10, lines 59-67) and comprises a bendable segment for being arranged within the cavity in different arrangements (col. 9, 45-50) (Fig 6); and
a computer (36) including a non-transitory storage medium for storing instructions that, when executed by the computer (col. 8, lines 10-15), cause the computer to: 
determine whether the bendable segment is in contact with an inner wall of the cavity in each arrangement of a plurality of different arrangements of the bendable segment introduced within the cavity (col. 11, lines 35-67, col. 12, lines 1-28); 
determine a plurality of curves (col. 13, lines 36-67) defined by the bendable segment in the plurality of different arrangements of the bendable segment (Fig 3a-3c) introduced within the cavity (col. 9, 57-67, col. 10, lines 1-40, col. 11, lines 35-67, col. 12, lines 1-28), wherein the plurality of curves comprise at least one contact curve (via 24 and 45) (col. 9, lines 18, 25, col. 13, lines 37-67) corresponding to at least one respective arrangement of the plurality of different arrangements (as seen in Fig 6) for which it is determined that the bendable segment is in contact with the inner wall of the cavity (col. 11, lines 35-67, col. 12, lines 1-28), and at least one non-contact curve (via array 23 of non-contact electrodes 25) (col. 9, lines 47) corresponding to at least one respective arrangement of the plurality of different arrangements (col. 9, 57-67, col. 10, lines 1-40, col. 11, lines 35-67, col. 12, lines 1-28) for which it is determined that the bendable segment is not in contact with the inner wall of the cavity (col. 9, lines 36-40), and 
PCIP.20722Attorney Docket No. 2012P00019 US Dated September 17, 2021reconstruct the cavity (col. 12, lines 5-12), in response to the determined at least one contact curve and the at least one non-contact curve, to provide a map for guiding the catheter (col. 9, line 25, col. 11, lines 35-67, col. 12, lines 1-28, col. 13, lines 37-67).  
Ben-Haim does not expressly disclose the use of wherein the shape sensing information comprises optical shape sensing information. 
Barbagli teaches the use of wherein the shape sensing information comprises optical shape sensing information (paragraph 0086). 
Therefore, it would have been obvious at the time of the invention to modify Ben-Haim’s use of “electromagnetic sensors, any other location sensor that provides three dimensional position information and optionally orientation information…also useful include acoustic sensors or magnetic sensors” with shape sensing information by Barbagli’s use of optical sensing for shape sensing to map a biological cavity and enable spatial shape and position of the instrument.
17. The apparatus of claim 16, wherein the instructions cause the computer to reconstruct the cavity using a regularization in response to the set at least one non-contact curve and a morphological opening or closing of at least one non-contact curve to estimate which points of the at least one non-contact curve lies necessarily within the cavity (col. 13, lines 25-67).  
19. The apparatus of claim 16 further comprising a display device (42), operatively coupled to the computer, configured to display a representation of the reconstructed cavity (col. 14, lines 21-23).  
20. The apparatus of claim 16, wherein the instructions further cause the computer to adapt an adaptable cavity model to the at least one contact curve and the least one non-contact curve defined by the bendable segment in the different arrangements for reconstructing the cavity (col. 9, line 25, col. 11, lines 35-67, col. 12, lines 1-28, col. 13, lines 37-67).  
21. The apparatus of claim 20, wherein the cavity model is adapted to wrap the at least one non-contact curve (col. 11, lines 35-67, col. 12, lines 1-28, col. 13, 37-67).  
22. The apparatus of claim 20, wherein the adaptable cavity model is an anatomical model (“cardiac chamber”).
24. A method for mapping a cavity within an object, the method comprising: 
determining whether a bendable segment of a catheter introduced into a cavity is in contact with an inner wall of the cavity in each arrangement of a plurality of different arrangements of the bendable segment (col. 9, 45-50, col. 11, lines 35-67, col. 12, lines 1-28) (Fig 6); 
determining a plurality of curves defined by the bendable segment of the catheter introduced into the cavity in different arrangements within the cavity  (Fig 3a-3c) (col. 9, 57-67, col. 10, lines 1-40, col. 11, lines 35-67, col. 12, lines 1-28), 
wherein the plurality of curves comprise contact curves (via 24 and 45) (col. 9, lines 18, 25, col. 13, lines 37-67)  corresponding to respective arrangements of the plurality of different arrangements (as seen in Fig 6) for which it is determined that the bendable segment of the catheter introduced into the cavity I Ts in contact with the inner wall of the cavity (col. 11, lines 35-67, col. 12, lines 1-28), and non-contact curves (via array 23 of non-contact electrodes 25) (col. 9, lines 47) corresponding to respective arrangements of the plurality of different arrangements (col. 9, 57-67, col. 10, lines 1-40, col. 11, lines 35-67, col. 12, lines 1-28) for which it is determined that the bendable segment of the catheter introduced into the cavity is not in contact with the cavity (col. 9, lines 36-40); and 
reconstructing the cavity (col. 5, lines 5-12) from the 
25. The method of claim 24, further comprising: adapting a cavity model to the determined contact and non-contact curves defined by the bendable segment in the different arrangements for reconstructing the cavity (col. 9, line 25, col. 11, lines 35-67, col. 12, lines 1-28, col. 13, lines 37-67).  
26. (Currently amended) A non-transitory computer readable medium that stores program code for mapping a cavity within an object using an optical shape sensing enabled catheter (wherein examiner notes that this recited in the preamble which does not provide patentable weight) for being introduced into the cavity (abstract, generally columns 7-14), wherein the catheter comprises a bendable segment for being arranged within the cavity in a plurality of differentPCIP.20724Attorney Docket No. 2012P00019 USAppl. No. 16/242,313Amendment and/or Response In Reply to Office action of January 18, 2022arrangements (col. 9, 45-50) (Fig 6), wherein, when executed by a computer (36) (col. 8, lines 10-67), the program code causes the computer to carry out steps including: 
determining whether a bendable segment of a catheter introduced into a cavity is in contact with an inner wall of the cavity in each arrangement of a plurality of different arrangements of the bendable segment (col. 9, 45-50, col. 11, lines 35-67, col. 12, lines 1-28) (Fig 6); 
determining a plurality of curves defined by the bendable segment of the catheter introduced into the cavity in different arrangements within the cavity (Fig 3a-3c) (col. 9, 57-67, col. 10, lines 1-40, col. 11, lines 35-67, col. 12, lines 1-28), respectively, wherein the plurality of curves comprise contact curves (via 24 and 45) (col. 9, lines 18, 25, col. 13, lines 37-67) corresponding to respective arrangements of the plurality of different arrangements (as seen in Fig 6) for which it is determined that the bendable segment of the catheter is in contact with the inner wall of the cavity (col. 11, lines 35-67, col. 12, lines 1-28) and non-contact curves (via array 23 of non-contact electrodes 25) (col. 9, lines 47), respective arrangements of the plurality different arrangements (col. 9, 57-67, col. 10, lines 1-40, col. 11, lines 35-67, col. 12, lines 1-28) for which it is determined that the bendable segment of the catheter is not in contact the inner wall of the cavity (col. 9, lines 36-40);
reconstructing the cavity (col. 12, lines 5-12) from the contact and non-contact curves to provide a map for guiding the catheter (col. 9, line 25, col. 11, lines 35-67, col. 12, lines 1-28, col. 13, lines 37-67); and 
displaying, on a display device (42) operatively coupled to the computer (36), a representation of the map (col. 14, lines 22-24).  
27. The non-transitory computer readable medium of claim 26, wherein the program code causes the computer to reconstruct the cavity using a regularization in response to the determined non-contact curves and a morphological opening or closing of the non-contact curves to estimate which points of the non-contact curves lie necessarily within the cavity (col. 13, lines 25-67).  
28. The non-transitory computer readable medium of claim 26, wherein the program code causes the computer to carry further steps including display a representation of the reconstructed cavity on a display (col. 14, lines 22-24).  
29. The non-transitory computer readable medium of claim 26, wherein the program code causes the computer to carry further steps including adapting an adaptable cavity model to the determined contact and non-contract curves defined by the bendable segment in the different arrangements for reconstructing the cavity (col. 13, lines 25-67).
30. The non-transitory computer readable medium of claim 29, wherein the cavity model is adapted to wrap the determined non- contact curves (col. 13, lines 25-67).  
31. The non-transitory computer readable medium of claim 29, wherein the adaptable cavity model is an anatomical model (“cardiac chamber”).  
33. The apparatus of claim 16, wherein the catheter comprises an ablation catheter, and wherein a distal tip of the ablation catheter is introduced into the cavity and the bendable segment is located at the distal tip (col. 6, lines 42-47, col. 7, line 59).
34. The apparatus of claim 16, wherein determining whether the bendable segment is in contact with the inner wall of the cavity comprises receiving electrical signals from electrodes (24 and 45), arranged on the bendable segment, contacting the inner wall of the cavity (col. 11, lines 30-67). 
35. The method of claim 24, wherein determining whether the bendable segment is in contact with the inner wall of the cavity comprises receiving electrical signals from electrodes (24 and 45), arranged on the bendable segment, contacting the inner wall of the cavity (col. 11, lines 30-67). 
36. The non-transitory computer readable medium of claim 26, wherein determining whether the bendable segment is in contact with the inner wall of the cavity comprises receiving electrical signals from electrodes (24 and 45), arranged on the bendable segment, contacting the inner wall of the cavity (col. 11, lines 30-67). 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are not persuasive.
Regarding the 112a rejection, the 112a rejection is maintained. Page 12 of applicant’s filed specification states “the bendable segment of the introduction element is arranged in different arrangements within the cavity, wherein in each arrangement the curve defined by the bendable segment is determined by a curve determination unit. Thus, the shape, orientation, and location of the bendable segment is determined in each arrangement”. This and other noted pages of specification do not tell one how the curves are determined. The claims lack written description as the claims define the invention in functional language specifying a desired result e.g determining contact and non-contact curves and reconstructing the cavity in response to the determined curves but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356. When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).
Regarding the 101 rejection, the 101 rejection is maintained. Currently the claims only recite a catheter and a computer.  Please review the updated 101 rejection above.  Firstly, the steps above can be performed in the mind or via an individual using a pen/paper. For example, a person using pen and paper and an elongate device within a cavity could feel pressure from contacting a surface, and lack of pressure from not contacting a surface. Using linear extrapolation of the points and lack of points, one can determine the curves and based on that a reconstructive sketch can be made of the cavity. As applicant has not specifically disclosed how the curves are determined, curves are typically, as is well-known in the art, made up of points. The addition of the “computer” for executing the claimed functions is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. This judicial exception is not integrated into a practical application.  In particular, Claim 16, 24, 26 only recite one additional element – a catheter for providing contact information via shape sensing. The gathering of data using the electrode simply amounts mere data gathering and insignificant, extra-solution activity, particular pre-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, Claim 16, 24, 26 recite a computer that is recited at such a high level of generality that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Regarding the 103 rejection, the examiner notes that Ben-Haim in view Barbagli as noted above and in the previous rejections. The examiner notes that Ben-Haim teaches the use of curves to determine the construction of the cavity using the data from both contact and non-contact electrodes as noted in col. 13, lines 36-67. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791